JUDGMENT
The above case came on to be heard before the High Court, with Judges Foxall, Lutu and Pele sitting, at Leone, Tutuila, American Samoa at 10:00 A.M. of March 21, 1929.
The court inquired as to whether or not the parties to *417the controversy had been able to reach an agreement as to who should hold the “Matai” Name “Faleafine.”
Ufuti, representing Tae, and Pagofia, representing Saiselu, both requested the Court to dismiss the case without decision.
It is therefore adjudged and decreed that the within case, to determine the right of Tae of Vaitogi to register the “Matai” Name “Faleafine” be dismissed, and it is so ordered.